Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Response to Amendment
	Applicant’s submission of a response was received on 8/18/21. 
Claim(s) 21 is/are added.
Claim(s) 11 is/are cancelled. 
Currently, claim(s) 1-10, 12-21 is/are pending.
	
Claim Objections
Claims 17-20 objected to because of the following informalities:  Applicant is recommended to amend the phrase .  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
In the instant application, claim(s) 1-4, 7-10, 13-18 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
Step 1:
	Claim(s) 1-4, 7-8, 16-18 is/are drawn to at least one of the four statutory categories of invention (i.e. process, machine, manufacture, or composition).
Step 2A:
However, claim(s) 1-4, 7-8, 16-18 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
For instance, regarding independent claim(s) 1, 16, 
Prong 1 analysis:
The limitations of “determining an identification of the first playing card based on the first image; generating a first mapping for the first card-sleeve pair between the identification of the first playing card and the first radio-frequency-identification-tag value for the first sleeve” (claim 1), “determine a third set of RFID tag values based on a comparison between the first set and the second set of RFID tag values; and determine an identification of at least one card that is associated with the third set of RFID tag values based on the card deck mapping information” (claim 16), are considered to fall within the mental processes grouping. The recited limitations, as drafted, cover performance of the limitations in the mind but for the recitation of generic computer components. That is, other than reciting RFID tags, nothing in the claim element precludes the step from practically being performed in the mind. As such, the limitations are considered to fall within the mental process grouping. 

Prong 2 analysis: 
The above-identified abstract idea is not integrated into a practical application under the 2019 PEG because the additional elements “a radio-frequency-identification (RFID) tag reader; a plurality of playing-card sleeves having RFID tags affixed thereto; a plurality of playing cards having one card within each respective sleeve; a camera that captures images of a plurality of playing cards; and a computing device that includes: a memory that stores computing instructions and card deck mapping information for a deck of playing cards that includes a plurality of pairs of a card and a sleeve for that card; and a processor that executes the computer instructions to: capture, via the camera, a first image of a first playing card of the plurality of playing cards in association with the first playing card being inserted into a first sleeve of the plurality of playing-card sleeves to make a first card-sleeve pair of the plurality of card-sleeve pairs in the deck of playing cards prior to playing a game; capture, via the RFID tag reader, a first radio-frequency-identification-tag value from a first RFID tag affixed to the first sleeve; storing the first mapping in the card deck mapping information in the memory”, are generically recited computer elements that do not improve the functioning of a computer, or any other technology or technical field.  Nor do these additional elements serve to apply the 
Moreover, the above-identified abstract idea is not integrated into a practical application under the 2019 PEG because the claimed method and system merely implements the above-identified abstract idea using rules (e.g., computer instructions) executed by a computer. The claimed elements are recited at a high level of generality (i.e. as a general means of gathering and transmitting data for use in the data analysis), and amounts to mere data gathering and data transmission, which is a form of insignificant extra-solution activity. Each of the additional limitations are no more than mere instructions to apply the exception using generic computer components. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
As such, the claim is directed to the abstract idea.
Step 2B:

Further, in view of Berkheim, the recited additional elements are considered routine and conventional activities. For instance, Williams et al. (2017/0232335) teaches a sleeve configured to receive a playing card and including an embedded RFID tag (Fig 3, ¶0030). Aman et al. (10857450) teaches a system comprising a camera, a game card inserted into game card sleeve, wherein a computing device can identify the game cards using either the camera or NFC reading (Fig 9A-9B, col 27, ln 54-67, col 28, ln 1-56). Wong (2018/0043259) teaches scanning a barcode affixed to the physical playing card or a protective sleeve to identify the game card (¶0051).
In addition, with regards to the present claims, the courts have recognized the computer functions as well‐understood, routine, and conventional activities when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. 
For instance, regarding claims 1-4, 7-8, 16-18, each claim describes physical or software elements that provide a generic environment in which to carry out the abstract idea, which is similar to the conventional activity or as insignificant extra-solution activity of selecting information, based on types of information, for collection, analysis and 
Therefore, claim(s) 1-4, 7-8, 16-18 is/are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more. 

Allowable Subject Matter
Claims 9, 12-15, 21 is allowed.
Claims 5-6, 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 8/18/21 have been fully considered but they are not persuasive.
	Re 35 U.S.C. §101 Rejection,
	Applicant argues that the Office does not provide any rationale regarding the reasons the claims are directed to an abstract idea. Examiner respectfully disagrees. As discussed above, the Office Action follows the guideline set forth by 2019 PEG and identifies the elements in the claims that are considered to fall within the mental processes grouping. Applicant further argues that the claims are not directed to an abstract idea because they recite elements such as RFID tag reader, a plurality of playing-card sleeves having RFID tags affixed thereto, a camera, and a computing device. This argument is not persuasive. In essence, the claims describe determining 
	Furthermore, the recited limitation falls into the “mental process” group of abstract ideas, because the recited determining steps are simple enough that it can be practically performed in the human mind. Note that even if most humans would use a physical aid (e.g., pen and paper, a slide rule, or a computer) to help them complete the recited determining steps, the use of such physical aid does not negate the mental nature of this limitation. See October Update at Section I(C)(ii) and (iii). 
	Applicant further argues that the claims integrate the abstract idea into a practical application such as tracking of playing cards. This argument is not persuasive. As discussed above, the claims use generic computer technology to store, process and transmit data, and does not recite an improvement to a particular computer technology. In particular, Examiner finds that the structural limitations are used for basic computer functions, i.e., receiving data, issuing instructions, analyzing data, reporting data, and storing data, which may be performed by any computer system. Further, in response to applicant's argument that the references fail to show certain features of applicant's invention, it is noted that the features upon which applicant relies (i.e., allowing the tracking of playing cards without a person having to view the face of the cards) are not recited in the rejected independent claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181,26 USPQ2d 1057 (Fed. Cir. 1993). Therefore, for the reasons as set forth above, the 101 rejection has been maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON TAHAI YEN whose telephone number is (571)270-1777.  The examiner can normally be reached on Mon - Fri 7am- 3pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON T YEN/Primary Examiner, Art Unit 3715